[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12061         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        FEB 22, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 1:11-cv-01217-TCB
                                  Bkcy. No. BKC 10-92864-MGD

THELMA OWENS,


llllllllllllllllllllllllllllllllllllllll                                       Debtor.

__________________________________________________________________

THELMA OWENS,


llllllllllllllllllllllllllllllllllllllll                            Plaintiff-Appellant,

                                              versus

GMAC MORTGAGE, LLC,
MCCURDY CANDLER, LLC,
CHASE MORTGAGE,
CLAYTON COUNTY TAX COMMISSIONER,

llllllllllllllllllllllllllllllllllllllll                         Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (February 22, 2012)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Thelma Owens, a debtor proceeding pro se, appeals the dismissal of her

bankruptcy appeal for failure to pay the filing fee or to seek leave to proceed in

forma pauperis. Owens argues that she never received a bill and that her calls to

the bankruptcy court regarding the fee were never returned. We affirm.

      In November 2010, Owens filed a petition for bankruptcy under Chapter 13

of the Bankruptcy Code. According to the petition, schedules, and creditor filings,

Owens’s outstanding debts included a real estate loan secured by a home in

Fayetteville, Georgia, and held by GMAC Mortgage, LLC. After receiving a

deficiency notice, Owens applied to pay her filing fee in installments, which the

bankruptcy court granted, and she eventually paid the fee in full.

      After Owens filed a proposed repayment plan, GMAC and the Trustee

objected to the confirmation of her proposed plan. GMAC argued that the plan

was not feasible. The Trustee contended that Owens’s schedules were inaccurate

                                          2
or incomplete, her plan payments were delinquent, the proposed period for the

plan was too long, 11 U.S.C. § 1322(d), and Owens had failed to disclose her

bankruptcy petitions filed in 2007, 2008, and 2010, all of which were dismissed.

      The bankruptcy court dismissed Owens’s petition and refused to confirm

her proposed plan. Owens filed motions for reconsideration and reimposition of

the automatic stay. The bankruptcy court denied both motions, and Owens filed

an appeal to the district court.

      Owens failed to pay the filing fees for her appeal in either the bankruptcy

court or the district court. After Owens filed her notice of appeal, the bankruptcy

court sent her a document entitled “Notification of Appeal Requirements,” which

described those parts of the record that had to be sent to the district court. The

docket sheet of the bankruptcy court, which Owens sent to the district court as part

of the record on appeal, stated in several places that Owens had not paid the

required fees for her appeal.

      The district court dismissed Owens’s appeal on the ground that she had

failed either to pay the required filing fee or to file an application to proceed in

forma pauperis. Owens later moved the district court to reconsider the dismissal

and allow her to pay the fees, but Owens still failed to tender the fees. The district

court denied Owens’s motion, and she filed a notice of appeal pro se to this Court

                                           3
and paid the required filing fee.

       We review a dismissal for failure to comply with the rules of the court for

abuse of discretion. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337

(11th Cir. 2005). District courts have jurisdiction to hear appeals from final

judgments and orders of a bankruptcy court. 28 U.S.C. § 158(a). To appeal an

order of the bankruptcy court, the debtor must pay a filing fee of $298 to the

bankruptcy court. Id. § 1930; 2011 Bankruptcy Court Misc. Fee Schedule,

provision 14. The debtor must also pay a filing fee of $350 to the district court.

28 U.S.C. § 1914(a). As an alternative to paying the filing fee, the debtor may file

an affidavit establishing that she is unable to pay. Id. § 1915(a); Martinez v. Kristi

Kleaners, Inc., 364 F.3d 1305, 1306 n.1 (11th Cir. 2004).

      “The right of access to the courts ‘is neither absolute nor unconditional.’”

Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008) (quoting Cofield v. Ala.

Pub. Serv. Comm’n, 936 F.2d 512, 516 (11th Cir. 1991)). Conditions on access

are necessary to preserve judicial resources for all persons. Id. at 1096. “As the

Supreme Court has noted, filing fees in theory discourage frivolous law suits and

thus help allocate judicial resources to more meritorious cases.” Id.

      The district court did not abuse its discretion when it dismissed Owens’s

appeal. The record supports the finding that Owens failed to pay the filing fees or


                                          4
submit an application to proceed in forma pauperis. Owens was repeatedly

warned about the insufficiency of her petition and her proposed repayment plan,

neither of which she corrected. Owens paid the initial filing fee only after the

bankruptcy court sent her a deficiency notice that her case would be dismissed if

she failed to pay the fee. After the district court dismissed Owens’s appeal, she

failed to tender the fees for her appeal either before or after filing a motion for

reconsideration, and she failed to file an application to proceed in forma pauperis.

We affirm the dismissal of Owens’s appeal to the district court.

      AFFIRMED.




                                           5